DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/23/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 2, 6, and 11-20 stand rejected. Claims 3-5, and 7-10 are previously cancelled. Claims 1, 2, 6, and 11-20 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/23/2021, with respect to the rejection(s) of claim(s) 1-2, 6, and 11-20 under 112(a) and specification objection have been fully considered and are persuasive. The 112(a) rejection and specification objection has been withdrawn.

Reasons for allowance
Claims 1-2, 6, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: The closest prior art of record are Oddie (US Pub No. 2002/0153326 A1) in view of Clarke (US Pat No. 5,840,198), and further in view of Fromson (US Pat No. 4,921,609) and Hoglund et al. (US2010/0065251; hereinafter “Hoglund”). The prior art fails to disclose or A downhole separation group for a mixture of two fluid phases consisting of an oily phase with lower density and an aqueous fluid phase with greater density, the downhole separation group comprising: a closed chamber which extends between an upper outlet mouth for the oily phase with lower density separated from said mixture, positioned at an upper height, and a lower outlet mouth for the aqueous fluid phase with greater density separated from said mixture, positioned at a lower height with respect to said upper height; an inlet for said mixture inside said closed chamber also being present at an interposed height between said upper and lower heights; an upper gross separation device comprising a gravitational separation chamber which separates said mixture into a first portion of an oil-enriched phase and a grossly deoiled aqueous phase still containing small droplets of oil; a lower fine separation device of said grossly deoiled aqueous phase, the lower fine separation device comprising at least one coalescence separator to further separate the grossly deoiled aqueous phase into a finely deoiled aqueous phase with greater density and a second portion of an oil-enriched phase of lower density, whereinSerial No. 13/976,322 Page 3 the upper gross separation device and the lower fine separation device are hydraulically connected to each other in succession inside said closed chamber between said upper outlet mouth and said lower outlet mouth; wherein said coalescence separator comprises a hollow tubular body equipped with a plurality of introduction holes distributed on the side surface of said hollow tubular body, said plurality of introduction holes being in fluid connection with said gravitational separation chamber for the introduction into said hollow tubular body of said grossly deoiled aqueous phase, at least one set of coalescence plates arranged mutually parallel one upon the other being housed inside said hollow tubular body and coaxially to the same, each of said coalescence plates with truncated-conical form, internally hollow and being open in correspondence with the larger base and smaller base, each of said coalescence plates being positioned with said larger base and said smaller base respectively facing an end of said hollow tubular body at a lower height and an end of said hollow tubular body at an upper height so as to define a lower edge and an upper edge with a circular profile, said at least one set of coalescence plates being housed in said tubular body so as to define a distribution channel of said grossly deoiled aqueous phase to be separated configured with an annular interspace between said lower edge of said coalescence plates and the internal side surface of said hollow tubular body, said at least one set of coalescence plates also defining, centrally with respect to said coalescence plates, an outflow channel of said finely deoiled aqueous fluid phase with Serial No. 13/976,322 Page 4 greater density and at least a fraction of said second portion of an oil-enriched fluid phase with lower density in fluid communication with an outflow duct inside and coaxial to said outflow channel, said outflow duct terminating in an upper emission mouth and a lower emission mouth respectively, for the discharge of said phases with lower and greater density finely separated, said lower emission mouth being in fluid communication with said lower outlet mouth and said upper emission mouth being in fluid communication with said gravitational separation chamber, wherein the upper edge of each of said coalescence plates extends into a lip folded towards the inside of said truncated cone so as to define a groove with the surface of the truncated cone, in correspondence with which the separated phase with lower density accumulates and contemporaneously favoring the outflow of the finely deoiled aqueous phase with greater density, and wherein the lip defines a curvature along which there is a crown of detaching pass-through holes of said second portion of an oil-enriched fluid phase with lower density; and a conveyance tube of the oil-enriched fluid phase with lower density extending from said upper outlet mouth through said gravitational separation chamber and connecting below with said lower fine separation device, said conveyance tube of the fluid phase with lower density having at least one hole to convey said first and second portions of an oil-enriched phase towards said upper outlet mouth.”
The specific structure of the claimed apparatus with a gross separation device, with a lower fine separation device containing a coalescence separator that has the particular truncated conical form plates’ structure is not disclosed or reasonably suggested by the prior art.  
Regarding dependent claims 2, 6, and 11-18: Dependent claims are allowed for their dependency on allowed claim 1. 
Regarding dependent claims 19-20: Dependent claim 19 is a method claim that incorporates the apparatus of claim 1, and therefore, is allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        
/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779